DETAILED ACTION
Claims 1-16, 18-20 are pending. Claims 1, 11, and 20 are amended. Claims 17 is cancelled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on May 23, 2022.  As directed by the amendment: claims 1, 11, and 20 have been amended, claim 17 has been cancelled.  Thus, claims 1-16, and 18-20 are presently pending in this application.
Applicant’s amendment to the claims has not overcome the claim objection.
Applicant’s amendment to the claims has not overcome the 35 USC §112(b) rejections, and has introduced more.
Applicant’s amendment to the claims has overcome the 35 USC §112(d) rejection.
Applicant’s amendment to the claims has overcome the 35 USC §101 rejections.
Response to Arguments
Applicant's arguments filed May 23, 2022 have been fully considered but they are not persuasive. 
Applicant argues that the claims have been amended to address the indefiniteness rejections, however many of the claims were not amended at all and thus the rejections are maintained.
Applicant argues that “the prior are fails to teach a torso part that covers at least a portion of a wearer’s arms and legs, above the wearer’s elbows and knees, respectively.  The examiner respectfully disagrees.  The torso portion clearly covers an area above the knee and elbow of the user.  The examiner has utilized different art for claim 20 as that claim requires the sleeves and pants to terminate above the elbow and knee of the wearer.   
Claim Objections
Claim 8 objected to because of the following informalities:  claim 8 recites “include” which should be “includes”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16, 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “each leg part and arm part” in line 10, however claim 1 recites “one or more leg parts and/or one or more arm parts” such that neither part is explicitly claimed.  Therefore, it is not clear if there is a “leg part” or “arm part” as claimed in line 9.  The examiner respectfully suggests amending the language to: “each leg part and/or arm part”.
Claim 4 recites “the one or more leg parts and one or more arm parts”, however neither of these parts have been explicitly claimed.  The examiner respectfully suggests amending the language to: “the one or more leg parts and/or one or more arm parts”
Claim 9 recites that the first and second connect include a plurality of circumferential ridges.  Claim 3 already recites that the connectors have ridges.  It is unclear if this claim is attempting to recite that the ridges are circumferential, or if another set of ridges, separate from the ridges recited in claim 3, are claimed. 
Claim 10 recites “further comprising two leg parts and two arm parts”.  Claim 1 includes one or more leg parts and/or arm parts such that claim 1 at least claims a leg part, or an arm part.  Therefore, it appears claim 10 is attempting to add two leg parts and two arm parts such that the wetsuit would include at least 3 arm parts or 3 leg parts.  It is unclear if the claim attempts to recite that there are 3 components, or if the claim attempts to recite that the “one or more leg parts” is two leg parts, and the “one or more arm parts” is two arm parts.
Claim 11 recites “each arm part and leg part” in line 6, however line 1 recites “an arm part and/or leg part” such that neither part is explicitly claimed.  Therefore, it is not clear if there is a “leg part” or “arm part” as claimed in line 6.  The examiner respectfully suggests amending the language to: “each leg part and/or arm part”.  It is not clear if claim 11 should recites “A joint system for connecting an arm part and a leg part to a torso part” or if other portions of the claim should include “and/or”.  
Claim 11 recites “to cover the wearer’s torso and a portion of each of the wearer’s arms and legs above the elbow of each arm” in lines 2-4.  This phrase is confusing.  It is unclear what is meant because the term “above the elbow of each arm” is applied to both the arms and legs, and legs do not have an elbow.  It is therefore unclear at which point the first connector is located.  
Claim 11 recites “configured to cover the portion of each of the wearer’s arms and legs above the elbow of each arm” in lines 6-7.  This phrase is confusing.  It is unclear what is meant because the term “above the elbow of each arm” is applied to both the arms and legs, and legs do not have an elbow.  It is therefore unclear at which point the first connector is located.  
The dependent claims inherit(s) the deficiency by nature of dependency.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11-13, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marlin (US 20150197324).
Regarding claim 11, Marlin describes a joint system for connecting an arm part and/or leg part to a torso part of a wetsuit (see Fig. 1, Figs. 5A and 5B), the torso part being configured to cover the wearer's torso and a portion of each of the wearer's arms and legs above the elbow of each arm (see Fig. 1, is configured to cover a portion above the elbow), the joint system comprising: a first connector (engaging locking component such as component 72, para. 0052) provided at a terminal end of the torso part that is configured to cover the portion of each of the wearer's arms and legs above the elbow of each arm (see annotated portion of Fig. 1 below); and a second connector provided at a proximal end of each arm part and leg part (corresponding groove, para. 0052), the second connector being configured to overlay and releasably connect each associated arm part and leg part to the torso part (boots, gloves, para. 0053), and further configured to be water tight when connected (seal, para. 0057, water or air tight, para. 0040).  

    PNG
    media_image1.png
    896
    799
    media_image1.png
    Greyscale

Regarding claim 12, the wetsuit of Marlin includes wherein the first connector includes an outer ridged (annular ridge, para. 0052) surface extending from the terminal ends of the torso part (for example, see Fig. 5B).  
Regarding claim 13, the wetsuit of Marlin includes wherein each second connector includes an inner ridged surface (has corresponding groove, para. 0053, next to any groove there is a ridge as the upper part of the groove can be considered a ridge) extending from the proximal end of each arm part and leg part (see location in Fig. 5B), the inner ridged surface having ridges that correspond with ridges of the first connector (described as including one or more engaging locking components, para. 0053, and thus would also include corresponding grooves, per para. 0053).  
Regarding claim 18, the system of Marlin includes wherein the outer ridged surface of the first connector and the inner ridged surface of the second connector are each formed of molded rubber (locking components described as rubber, paras. 0053, 0054).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 5-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marlin (US 20150197324) in view of Oku et al. (US 20170202277).
Regarding claim 1, Marlin describes a wetsuit system for covering a wearer’s arms, legs and torso (see Fig. 1, Figs. 5A and 5B), the wetsuit system comprising: a torso part (body suit, for example body suit 70, see also Fig. 1) that is configured to cover the wearer's torso and a portion of each of the wearer's arms and legs proximate the wearer’s upper arm (see Fig. 1, covers the upper arm of the user), the torso part being formed of a thermally-insulative layer (exterior layer, resistance to cold temperatures, para. 0032, para. 0034) coupled with a layer (coupled with fabric, para. 0035), the torso part comprising a first connector at a terminal end of the torso part that is configured to cover the portion of each of the wearer's arms and legs (engaging locking component of bodysuit and attachment, para. 0052); and 
one or more leg parts and/or one or more arm parts (bodysuit attachment, para. 0052), each of the one or more leg parts and/or the one or more arm parts being configured to cover an additional portion of one of the wearer's leg and/or arm (covers the wrist and/or ankle), each leg part and arm part comprising a second connector at a proximal end for detachable connection with the first connector of the torso part (corresponding groove, para. 0052).  
Marlin does not explicitly describe that the material of the wetsuit is foam and that the fabric layer is jersey.
In related art for wetsuits, Oku describes utilizing jersey (jersey, para. 0055) and foam (para. 0045).
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the material of Marlin to be foam and jersey in order to provide good stretchability and flexibility (para. 0055) and providing excellent heat retention (para. 0045).  
Regarding claim 2, the wetsuit of Marlin as modified includes wherein the first connector includes an outer ridged surface extending from the terminal ends of the torso part (described as including an annular ridge, para. 0052, orientation can be switched to outer, para. 0057).  
Regarding claim 3, the wetsuit of Marlin as modified includes wherein each second connector includes an inner ridged surface (described as including a corresponding groove, para. 0052, next to any groove there is a ridge as the upper part of the groove can be considered a ridge, orientation can be switched to inner, para. 0057) extending from the proximal end, the inner ridged surface having ridges that correspond with ridges of the first connector (described as including one or more engaging locking components, para. 0053).  
Regarding claim 5, the wetsuit of Marlin as modified includes wherein a connection of the first connector with the second connector forms a water-resistant seal (seal, para. 0057, water or air tight, para. 0040).  
Regarding claim 6, the wetsuit of Marlin as modified includes wherein the outer ridged surface of the first connector and the inner ridged surface of the second connector are each formed of molded rubber (locking components described as rubbers, paras. 0053, 0054).  
Regarding claim 7, the wetsuit of Marlin as modified describes the limitations of claim 7, but does not explicitly describe wherein the molded rubber includes a synthetic polymer.
Marlin does describe using chloroprene rubber in other areas (paras. 0034-0035) and describes utilizing rubbers rather than rubber in the locking components.
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the rubber to be chloroprene rubber as the replacement of rubber for chloroprene rubber is merely the substitution of one material for another to obtain predictable results (See MPEP 2143).   
Regarding claim 8, the wetsuit of Marlin as modified includes wherein the outer ridged surface include a plurality of circumferential ridges arranged to circumscribe a limb of the wearer (annular ridge, para. 0052, one or more, para. 0053).  
Regarding claim 9, the wetsuit of Marlin as modified includes wherein the outer ridged surface of the first connector and the inner ridged surface of the second connector each include a plurality of circumferential ridges arranged to circumscribe a limb of the wearer (the first and second connector include an annular ridge and groove, para. 0052, and there may be more than one of these ridges and grooves, para. 0053).  
Regarding claim 10, the wetsuit of Marlin as modified includes two leg parts and two arm parts (one or more attachments such as glove, boot, para. 0053, see also Fig. 3 depicting the attachment with respect to the wetsuit). 
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marlin (US 20150197324) in view of Oku et al. (US 20170202277) and Stachler et al. (US 20100223712).
Regarding claim 4, the wetsuit of Marlin as modified describes the limitations of claim 4, but does not explicitly describe wherein the torso part further includes an outer cuff that at least partially covers the first connector, the outer cuff including a first fastener to fasten with a second fastener on each of the one or more leg parts and one or more arm parts. 
In related art for securing components to apparel, Stachler describes the torso part (liner 22) further includes an outer cuff (cuff 72) that at least partially covers the first connector (see Fig. 2 depicting location of cuff over gasket 18), the outer cuff including a first fastener (fastener 76, Fig. 2, para. 0034) to fasten with a second fastener (fastener 76, para. 0034) on each of the one or more leg parts and one or more arm parts (liner 26).
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the wetsuit of Marlin to include the cuff and fastener of Stachler in order to assist in maintaining the engagement of the ridges together (para. 0034, Stachler).
Claims 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marlin (US 20150197324) in view of Stachler et al. (US 20100223712).
Regarding claim 14, the system of Marlin include the limitations of claim 14, but does not explicitly describe a fastener to fasten each arm part and/or leg part to the torso part when the first and second connectors are connected.  
In related art for securing components to apparel, Stachler describes a fastener (fastener 76 on cuff 72, Fig. 2, para. 0034) to fasten the arm/leg part (liner 26), the torso part (liner 22) when the first and second connector are connected (see Fig. 2 depicting location of cuff over gasket 18 which includes the connector portions for the boot and article).
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the wetsuit of Marlin to include the cuff and fastener of Stachler in order to assist in maintaining the engagement of the ridges together (para. 0034, Stachler).
Regarding claim 15, the system of Marlin as modified includes wherein the fastener includes an outer cuff (cuff 72, Stachler) that at least partially covers the first connector, the outer cuff including a first fastener (76, Stachler) to fasten with a second fastener (Stachler) on each of the one or more leg parts and one or more arm parts.  
Regarding claim 16, the system of Marlin as modified includes wherein the first fastener and the second fastener comprise a hook-and-loop fastener (hook and loop fasteners, Stachler, para. 0034).  
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marlin (US 20150197324).
Regarding claim 19, the system of Marlin describes the limitations of claim 19, but does not explicitly describe wherein the molded rubber includes a synthetic polymer.
Marlin does describe using chloroprene rubber in other areas (paras. 0034-0035) and describes utilizing other components (polymers, rubbers, coated textiles and other suitable materials, para. 0053) rather than rubber in the locking components.
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the rubber to be chloroprene rubber as the replacement of rubber for chloroprene rubber is merely the substitution of one material for another to obtain predictable results (See MPEP 2143).   
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Long (US 6473904) in view of Lieberman (US 20080109926).
Regarding claim 20, Long describes a thermally-insulative (known for insulating, col. 1, ll. 13-14) wetsuit comprising: 
a torso part (torso portion 12) having a pair of partial arm sleeves (partial limb member 22, arm) configured to terminate above each elbow of a wearer (terminates between should and elbow, col. 3, ll.36-37) and a pair of partial leg pants (partial limb member 22, lower limb) configured to terminate above each knee of the wearer (between him and knee of diver, col. 3, ll. 40-42), a distal end of each of the pair of partial arm sleeves and the pair of partial leg pants having a first connector (ribs 38, col. 4, l. 8) the includes a set of ridges (ribs 38); 
a pair of arm parts and a pair of leg parts (limb extensions 30), each of the pair of arm parts and the pair of leg parts having a second connector (ribs 38, col. 4, l. 8) at a proximal end for detachable connection with one of the first connectors of the torso part (12), each second connector including a set of ridges (ribs 38); and 
a fastener system (first connector 40 and second connector 42) comprising a first fastener part (40) at the distal end of each of the pair of partial arm sleeves and the pair of partial leg pants (22), and a second fastener part (42) at the proximal end of each of the arm parts and the leg parts (30), the first fastener part and second fastener part fastening together to maintain a connection between the first and second connectors (selectively separate, col. 4, ll. 27-29).
The wetsuit of Long does not explicitly describe that the partial arm and leg portion have outward-facing ridges and the arm and leg parts have inward-facing ridges.  Rather, the components are reversed.  That is, in Long the sleeve and pants parts are inserted within the torso part as opposed to the torso part being inserted into the sleeve and pants parts.
In related art, Lieberman describes a similar suit in which the torso part is inserted within the sleeve and pants parts.  
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the orientation of the ribs of Long to be switched to the configuration as shown in Lieberman so that when the additional parts are not in use that the collar (18, Lieberman) would provide a seal around the end portions of the limbs (para. 0010, Lieberman).  That is, when not attached to the separate arm parts, Long would include a gap between the user and the end of the limb portions, whereas Lieberman provides a seal in this area. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK J LYNCH whose telephone number is (571)272-1145.  The examiner can normally be reached on M-Th, Alt F: 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clint Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK J. LYNCH/Examiner, Art Unit 3732

/ALISSA L HOEY/Primary Examiner, Art Unit 3732